               Case 1:20-cv-01678-GSA Document 14 Filed 06/11/21 Page 1 of 1


1

2                                  IN THE UNITED STATES DISTRICT COURT
3                                      EASTERN DISTRICT OF CALIFORNIA
4

5    MARIE NEWHOUSE,                                    CASE NO. 1:20-cv-01678-GSA
6                                Plaintiff,             MOTION FOR WAIVER OF REQUIREMENT FOR
                                                        DEFENDANT TO FILE PAPER COPY OF
7                           v.                          CERTIFIED ADMINISTRATIVE RECORD WITH
                                                        THE COURT; ORDER
8    ANDREW SAUL, Commissioner of Social
     Security,                                          (Doc. 12)
9
                                 Defendant.
10

11

12            Defendant Andrew Saul, Commissioner of Social Security, hereby moves for waiver of the
13   Court’s requirement to file a hard copy of the Certified Administrative Record (Dkt. 5 at 1). Due to the
14   COVID-19 health emergency, Defendant is presently unable to produce a hard copy of the record to
15   comply with the Scheduling Order. Accordingly, the Commissioner respectfully requests that the Court
16   excuse him from the requirement.
17   Dated: June 11, 2021                         Respectfully submitted,
18                                                PHILLIP A. TALBERT
                                                  Acting United States Attorney
19
                                                  /s/ Jeffrey J. Lodge
20                                                JEFFREY J. LODGE
                                                  Assistant U.S. Attorney
21

22

23            IT IS SO ORDERED.
24
     Dated:     June 11, 2021                    /s/ Gary S. Austin_______________
25                                                 UNITED STATES MAGISTRATE JUDGE

26

27

28

                                                         1
30
